Citation Nr: 1015571	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability due to 
residuals of exposure to multiple toxins, to include immune 
system dysregulation, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include sleep 
deprivation and memory loss, including as due to an 
undiagnosed illness.

3.  Entitlement to an initial rating greater than 70 percent 
for PTSD.

4.  Entitlement to an initial rating greater than 10 percent 
for radiculopathy of the left lower extremity.

5.  Entitlement to an initial compensable rating for fatigue 
as due to an undiagnosed illness.

6.  Entitlement to an initial compensable rating for a skin 
disability (characterized as skin rash manifested as red 
splotches) as due to an undiagnosed illness.

7.  Entitlement to an initial compensable rating for diarrhea 
as due to an undiagnosed illness.

8.  Entitlement to an effective date earlier than April 11, 
2003, for a 10 percent rating for degenerative disc disease 
of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 
1966 and from September 1990 to April 1991, including in the 
Persian Gulf War.  The Veteran also had additional U.S. Army 
Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In April 2009, the Board granted the Veteran's claims of 
service connection for chronic diarrhea, fatigue, and a skin 
rash, each to include as due to an undiagnosed illness.  The 
Board also granted an earlier effective date of April 11, 
2003, for a 10 percent rating assigned for degenerative disc 
disease of the lumbosacral spine and assigned a separate 
10 percent rating for radiculopathy of the left lower 
extremity.  The Board denied the Veteran's claims of service 
connection for: residuals of a head injury or headaches to 
include as due to an undiagnosed illness, irritable bowel 
syndrome, fibromyalgia, an atherosclerotic calcification in 
an artery in the left ankle region, diverticulosis, impotency 
to include as due to an undiagnosed illness, cervical 
spondylosis or neck stiffness to include as due to an 
undiagnosed illness, and for hypertension.  The Board also 
denied the Veteran's claim for a compensable disability 
rating for residuals of a fracture of the left great toe and 
denied his claim for an effective date earlier than April 11, 
2003, for a grant of service connection for post traumatic 
stress disorder (PTSD).  The Board further denied the 
Veteran's request to reopen a previously denied service 
connection claim for a deviated nasal septum.  The Board then 
remanded the first 3 issues listed on the title page of this 
decision to the RO for additional development.  A review of 
the claims file shows that there has been substantial 
compliance with the Board's remand directives.

In June 2009, the RO assigned a separate 10 percent rating 
for radiculopathy of the left lower extremity effective 
August 23, 2006.  The RO granted the Veteran's claims of 
service connection for chronic diarrhea, fatigue, and a skin 
rash, each to include as due to an undiagnosed illness, 
assigning zero percent ratings for each of these disabilities 
effective May 10, 2004.  The RO also assigned an earlier 
effective date of April 11, 2003, for a 10 percent rating for 
degenerative disc disease of the lumbosacral spine.  The 
Veteran disagreed with this decision in a November 2009 
statement submitted to the RO by his attorney.

Unfortunately, for reasons which are not clear to the Board, 
the RO issued a Supplemental Statement of the Case (SSOC) to 
the Veteran and his attorney in December 2009 on 13 issues, 
10 of which had been denied by the Board in April 2009.  
Specifically, the SSOC addressed the Veteran's service 
connection claims for: residuals of a head injury or 
headaches to include as due to an undiagnosed illness, 
fibromyalgia, impotency to include as due to an undiagnosed 
illness, cervical spondylosis or neck stiffness to include as 
due to an undiagnosed illness, atherosclerotic calcification 
in an artery in the left ankle region, diverticulitis, and 
hypertension.  The December 2009 SSOC also addressed the 
Veteran's claims for a compensable disability rating for 
residuals of a fracture of the left great toe and for an 
effective date earlier than April 11, 2003, for a grant of 
service connection for PTSD.  The December 2009 SSOC also 
addressed the Veteran's request to reopen a previously denied 
service connection claim for a deviated nasal septum.  All 10 
of these claims were denied by the Board in April 2009; thus, 
they are no longer in appellate status.  In a January 2010 
statement, the Veteran's attorney expressed disagreement with 
all 13 of the issues addressed in the December 2009 SSOC.  To 
the extent that the Veteran, through his attorney, is 
disagreeing with the disposition of 10 issues previously 
adjudicated by the Board, because the Board already 
adjudicated these 10 claims in April 2009, these 10 issues 
are no longer in appellate status.  The Board notes that the 
SSOC itself may not be taken as a rating action as to the 
referenced 10 issues.  See 38 C.F.R. § 19.31.

The issues of entitlement to service connection for 
disability due to residuals of exposure to multiple toxins, 
to include immune system dysregulation, to include as due to 
an undiagnosed illness; entitlement to an initial rating 
greater than 10 percent for radiculopathy of the left lower 
extremity, an initial compensable rating for fatigue as due 
to an undiagnosed illness, an initial compensable rating for 
a skin disability (characterized as skin rash manifested as 
red splotches) as due to an undiagnosed illness, an initial 
compensable rating for diarrhea as due to an undiagnosed 
illness, and entitlement to an effective date earlier than 
April 11, 2003, for a 10 percent rating for degenerative disc 
disease of the lumbosacral spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  On June 22, 2009, prior to the promulgation of a decision 
in the appeal, VA received notification from the appellant, 
through his authorized representative, that a withdrawal of 
his appeal is requested with respect to the denial of his 
higher initial rating claim for PTSD.

2.  In a statement dated on July 31, 2009, prior to the 
promulgation of a decision in the appeal, VA received 
notification from the appellant, through his authorized 
representative, that a withdrawal of his appeal is requested 
with respect to the denial of his service connection claim 
for an acquired psychiatric disability other than PTSD, to 
include sleep deprivation and memory loss, including as due 
to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
(or his or her authorized representative) have been met on 
the issue of entitlement to an initial rating in excess of 
70 percent for PTSD.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of an appeal by the appellant 
(or his or her authorized representative) have been met on 
the issue of entitlement to service connection for an 
acquired psychiatric disability other than PTSD, to include 
sleep deprivation and memory loss, including as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's higher initial rating claim for 
PTSD and his service connection claim for an acquired 
psychiatric disability other than PTSD, to include sleep 
deprivation and memory loss, including as due to an 
undiagnosed illness, the Board notes that it may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 U.S.C.A. § 7105 (West 
2002).  An appeal may be withdrawn as to any or all issues 
involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized 
representative, has withdrawn his appeal with respect to his 
claim for an initial rating greater than 70 percent for PTSD 
and with respect to his service connection claim for an 
acquired psychiatric disability other than PTSD, to include 
sleep deprivation and memory loss, including as due to an 
undiagnosed illness.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these claims.  Accordingly, the Board does not 
have jurisdiction to review these claims and they are 
dismissed.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability other than PTSD, to include sleep deprivation and 
memory loss, to include as due to an undiagnosed illness, is 
dismissed.

Entitlement to an initial rating greater than 70 percent for 
PTSD is dismissed.


REMAND

As noted in the Introduction, in a June 2009 rating decision, 
the RO implemented the Board's April 2009 decision.  The RO 
specifically assigned an earlier effective date of April 11, 
2003, for a 10 percent rating for degenerative disc disease 
of the lumbosacral spine and assigned a separate 10 percent 
rating for radiculopathy of the left lower extremity 
effective August 23, 2006.  The RO also granted service 
connection for fatigue, a skin disability (characterized as 
skin rash manifested as red splotches), and for diarrhea, 
each to include as due to an undiagnosed illness, assigning 
zero percent ratings for each of these disabilities effective 
May 10, 2004.

In statements on a November 2009 VA Form 21-4138 submitted on 
the Veteran's behalf, his attorney contended that the Veteran 
disagreed with the disposition of all of the claims 
adjudicated in the June 2009 rating decision.  To date, 
however, the RO has not issued an SOC on any of the claims 
adjudicated in the June 2009 rating decision.  Where a 
claimant files a notice of disagreement and the RO has not 
issued an SOC, the issue must be remanded to the RO for an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  The Board finds that it was error for the RO not to 
issue an SOC on the claims adjudicated in the June 2009 
rating decision, particularly in light of the erroneous SSOC 
issued to the Veteran and his attorney in December 2009 on 
multiple issues which had been adjudicated by the Board in 
April 2009 and were no longer on appeal. 

The Veteran contends that he incurred disability due to the 
residuals of exposure to multiple toxins, to include immune 
system dysregulation.  He specifically contends that he was 
exposed to multiple toxins during active service in the 
Persian Gulf War.  The record shows that he had active 
service in the southwest Asia theater of operations during 
the Persian Gulf War.  

On VA examination in June 1993, the Veteran reported that he 
was exposed to a chemical he identified as "DS-2" while on 
active service in Operation Desert Storm.  The VA examiner 
concluded that the Veteran had "no known residual to this 
chemical exposure."  The diagnoses included a history of 
chemical exposure (DS-2) without known residuals.

A private laboratory report dated in March 1994 showed immune 
complex levels which were less than 20 ug eq/ml.  According 
to the laboratory report, immune complex levels greater than 
20 ug eq/ml were associated with various conditions such as 
auto-immune disorders.  This laboratory report also showed a 
high level of benzene.

In a May 1994 letter, Howard E. Hagglund, M.D., stated that 
he had evaluated the Veteran who reported being "stationed 
in certain battle areas in the Middle East during this Desert 
Storm conflict."  The Veteran also reported that he got a 
compound called DS-2 on him after using it "in some sort of 
decontamination" during active service.  The Veteran stated 
that he was nauseated and "headachy" after this in-service 
exposure to DS-2.  He also reported that his symptoms "went 
on two or three days."  Dr. Hagglund stated that laboratory 
studies "show some abnormalities in the immune system.  They 
are probably caused by his exposure in the Desert Storm 
experience."  In a December 1995 letter, Dr. Hagglund stated 
that his evaluation of the Veteran strongly suggested that he 
suffered from "other considerable immune dysregulation."  
Dr. Hagglund also stated that he was concerned that the 
Veteran "has been exposed to chemicals and other toxicity as 
a result of his Desert Storm experience."

On VA examination in October 2003, the Veteran reported that 
he had been diagnosed as having immune dysregulation.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and post-service VA and private 
treatment records.  This examiner noted that the Veteran's 
records showed low NK cell activity, high IgG benzene ring, 
and high IgA immune complex.  This examiner also noted that 
the Veteran's private physician "seems to believe that this 
is part of the Gulf War Syndrome and later states that this 
condition is caused by the chemical exposure."  The 
diagnoses included immune dysregulation.

On VA examination in November 2009, no relevant complaints 
were noted.  Following a thorough physical examination of the 
Veteran, the VA examiner opined that the general medical 
examination did not show any disability due to exposure to 
multiple toxins during active service or any immune system 
dysregulation.

The record appears to show the absence of any disorder 
resulting from exposure to multiple toxins, but is 
conflicting as to whether the Veteran has immune system 
dysregulation.  Given that the Veteran seeks service 
connection based either on exposure to toxins, or on a 
presumptive basis due to undiagnosed illness, the Board finds 
that additional VA examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran and his 
representative an appropriate statement of 
the case and notice of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal as to the issues of 
entitlement to an initial rating greater 
than 10 percent for radiculopathy of the 
left lower extremity, an initial 
compensable rating for fatigue as due to 
an undiagnosed illness, an initial 
compensable rating for a skin disability 
as due to an undiagnosed illness, an 
initial compensable rating for diarrhea as 
due to an undiagnosed illness, and 
entitlement to an effective date earlier 
than April 11, 2003, for a 10 percent 
rating for degenerative disc disease of 
the lumbosacral spine.  These issues 
should be returned to the Board for 
appellate review only if the Veteran files 
a timely substantive appeal.

2.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present residuals of exposure to 
multiple toxins, to include immune system 
dysregulation. All indicated studies 
should be performed.

If the examination results in clinical 
diagnoses of any disorders associated with 
the Veteran's claimed residuals of exposure 
to multiple toxins, to specifically include 
immune system dysregulation, the examiner 
should provide an opinion, with respect to 
any such disorder, as to whether it is at 
least as likely as not that such disability 
is etiologically related to service.

If such diagnoses can not be rendered, the 
examiner should nevertheless identify all 
signs and symptoms of any currently present 
residuals of exposure to multiple toxins 
and/or immune system dysregulation, and 
include a discussion concerning the 
duration of the disorders.

The rationale for all opinions expressed 
should also be provided.  The veteran's 
claims files, including a copy of this 
remand, must be made available to the 
examiner for review.




3.  The RO should then readjudicate the 
issue of entitlement to service connection 
for residuals of exposure to multiple 
toxins, to include immune system 
dysregulation.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case for the 
issue in appellate status, and provide the 
Veteran and his representative an 
appropriate opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


